Opinion by
Judge Pryor:
The trial of this case took place at the November term, 1878, and the judgment was then rendered, and the motion for a new trial was made and time given until the next term of the court, which was in April, to file the bill of evidence.
The order then shows that a bill of evidence was tendered, but another order was made extending the time until the second day of a called or adjourned term to be held in August. This was unauthorized and the appellee could not be kept in court watching the movements of his adversary to ascertain when he would file his bill of evi*116dence. It was not even filed at the August term but passed over until November and then filed. See Richards v. Bennett, 4 Ky. L, 890; Smith, v. Blakeman, 8 Bush (Ky.) 476. There being no bill of evidence and the question being one of fact, the judgment is

Clarke & Simon, for appellants.


L. T. Applegate, for appellee.